Berry, J.
Wo need not inquire whether, at the close of his testimony in chief, the plaintiff had or had not introduced evidence sufficient to establish his alleged cause of action. If he had not, any error of the court in refusing to grant defendant’s motion to dismiss was cured, if, in the after progress of the trial, competent evidence was received sufficient to supply the deficiency. Berkey v. Judd, 22 Minn. 287.
The simple question remains whether, the evidence in the case was sufficient to support the verdict. Upon a careful study of the testimony, we have come to the conclusion that it has a sufficient tendency to establish plaintiff’s alleged cause of action in all material points, and that therefore the-verdict should not be disturbed.
Order denying new trial affirmed.